DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission filed on September 30, 2020.
The objections to the specification (e.g. Title and Abstract) in the last office action have been withdrawn in light of the amendments to the specification.
Upon further consideration by the examiner, a search and examination of Claims 22 through 26 and 30 through 34 was done without serious burden.  Pursuant to MPEP § 803 and applicant remarks [on page 2 of submission], the previous restriction requirement has been withdrawn.
Claims 15 through 36 are pending below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 22, confusion is raised with the latter recitation of “an aperture based means” (lines 2-3) as this is redundant with an earlier recitation of “an aperture based means” (line 1).
In Claim 23, it is unclear what is meant by the phrase of “the means for automatically separating” (lines 1-2).  The phrase either lacks positive antecedent basis, or is unclear what structure is previously being referring to in Claim 21.  It appears that this phrase is referring to the step of “automatically separating” (lines 5-6 of Claim 21).  The same can be said for “the means for forming the in-production ICs” (lines 2-3).  The phrase either lacks positive antecedent basis, or is unclear what structure is previously being referring to in Claim 21.  It appears that this phrase is referring to the step of “forming the in-production ICs” (lines 3-4 of Claim 21).
In Claims 30 and 31, the same problems occur here as with Claims 22 and 23, respectively.

Claim Rejections - 35 USC § 102
Claims 15 through 17, 20 through 24, 26, 29 through 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,549,716 to Takahashi et al (hereinafter “Takahashi”).
Claim 15:  Takahashi discloses an integrated circuit (IC) production method comprising:

singulating [e.g. individually treating], by the IC forming machine, the plurality of in-production ICs [by covering each in-production IC with resin, col. 5, lines 40-45]; 
forming, by the IC forming machine [e.g. trimming], leads of the plurality of in-production ICs to comply with dimensions and tolerances corresponding to an intended form factor (e.g. predetermined shape or configuration, dimensions, pending arrangement, etc.) of the plurality of in-production ICs (col. 5, lines 55-67); and 
separating, automatically by the forming machine, formed ICs [non-defective] from unformed ICs [defective] after the forming (col. 6, lines 4-14).
Claim 16:  Takahashi further discloses that the forming produces formed ICs [non-defective] complying with the dimensions and tolerances corresponding to the intended form factor of the plurality of In-production ICs and unformed ICs [defective] not complying with the dimensions and tolerances corresponding to the intended form factor of the plurality of in-production ICs [because the ICs are defective and separated from the non-defective ICs] (col. 6, lines 4-14).
Claim 17:  Takahashi further discloses that the forming machine separates the formed ICs [non-defective] from the unformed ICs [defective] using a separation system (e.g. forming machine 16, control section, camera 17, etc., see col 6, lines 4-14).
Claims 20, 21 and 29:  Takahashi further discloses that the forming machine separates the formed ICs [non-defective] from the unformed ICs [defective] without human intervention.  Not only is Takahashi’s separating done by the forming machine, alternatively, because nothing is stated in Takahashi that the separating is done by humans or by hand, it is done “without human intervention”.
Claims 22 and 30:  As best understood, Takahashi further discloses an aperture based means (e.g. 17) is used for automatically separating the formed ICs from the unformed ICs.  The aperture base means of Takahashi is a camera (17), as cameras have apertures to allow light to pass through.
Claims 23 and 31:  As best understood, Takahashi further discloses that the step   for automatically separating is done by an unloader (19), which is detachably coupled to at least a portion (e.g. tray 31) of the step for forming the in-productions ICs.
Claims 24 and 32:  Takahashi further discloses that the singulating and the forming are implemented in a same physical component (e.g. anyone selected IC).
Claims 26 and 34:  Takahashi further discloses a transporting means (e.g. 14) advances the unformed ICs in a forming machine (e.g. 16, in Fig. 2, col. 5, lines 58-63).

Claim Rejections - 35 USC § 103
Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of U.S. Patent 5,271,146 to Kashiwagi (hereinafter “Kashiwagi”).
Takahashi discloses the claimed IC production method as relied upon above in Claims 15, 21 and 29.  
Takahashi does not teach any structural details of the singulating and forming, particularly of an upper die configured to interact with a lower die to implement the singulating and forming.
Kashiwagi discloses a method of making ICs (100) in which an upper die (13, in Fig. 3A) is configured to interact with a lower die (7) to implement singulating and forming of the ICs (e.g. Figs. 3A to 3B, col. 4, lines 52+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine of Takahashi by utilizing the upper and lower dies of Kashiwagi, to provide the structure necessary to singulate and form a plurality of ICs.

Response to Arguments
Applicant's arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
Applicants’ argue that the prior art does not teach in Claim 15, “separating…after the forming” (lines 7-8).  The examiner disagrees. Takahashi carries out this step with the structure shown in Figure 2, which is part of the overall “forming machine” of Figures 1 and 2.  Applicants’ appear to have conveniently overlooked that Takahashi explicitly states that at least the TV camera (17), the unloader (19), tray (31) and the forming machine (16) working together, is what automatically separates the formed ICs [non-defective] from the unformed ICs [defective] (col. 6, lines 4-14).  The in-production ICs are formed in Figures 1 and 2 by an automated assembly line that at least includes leads from a lead frame 2 and IC chips 20.  The forming machine (16) is one example that forms the in-production ICs (col. 5, lines 55+) and subsequently, separates the in-production ICs (in Fig. 2) after the forming (in Fig. 1) with the camera (17), unloader (19), and tray (31).  
With respect to the arguments of “inherency” (e.g. page 10 of submission), it is noted that the examiner never considered such an issue in this, or the previous office action.  The examiner never stated that there were missing elements in Takahashi and that such missing elements are inherent.  The examiner relied upon the evidence of Takahashi itself to teach each and every single structural element as claimed, and each and every process step, as claimed.
With respect to the feature of “without human intervention to perform the separating” (lines 5-6 of Claim 21 and similarly recited in Claim 29), these are very broad negative limitations that are clearly met by Takahashi.  The process of Takahashi is an automated one carried out by the machine shown in Figures 1 and 2.  Not only does Takahashi state that this machine carries out a continuous manufacturing process (col. 2, lines 12-17), but Takahashi uses a control section that performs these automated operations (see flow chart in Fig. 6 and col. 5, lines 21+), as well as taking images that are fed to an image processing unit for producing binary processing to perform such separating (col. 6, lines 4+).  These are computer controlled operations, not human, man-made operations carried out by hand.  Because Takahashi discloses computer controlled operations, and not man-made operations, this meets the broad limitation of “without human intervention to perform the separating”.  In other words, it is the machine (e.g. in Fig. 2) that carries out the separating, not a human.
From a claim construction standpoint, Claim 15 at least broadly recites that “the forming machine” (line 7) is what carries out the step of separating.  However, in Claims 21 and 29, no structure is even recited in performing the step of separating.
It appears that the applicants’ remaining arguments stand or fall together with the step of separating, as recited in each of Claims 15, 21 and 29.
For the reasons above, the examiner maintains that Takahashi meets all of the limitations of Claims 15, 21 and 29.

Allowable Subject Matter
Claims 18, 19, 27, 28, 35 and 36 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896